Matter of KPN Mgt. Corp. v Vanguard Graphics, LLC (2021 NY Slip Op 04400)





Matter of KPN Mgt. Corp. v Vanguard Graphics, LLC


2021 NY Slip Op 04400


Decided on July 15, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:July 15, 2021

531581
[*1]In the Matter of KPN Management Corp., Appellant,
vVanguard Graphics, LLC, Doing Business as Vanguard Printing, et al., Respondents, et al., Respondents.

Calendar Date:May 25, 2021

Before:Garry, P.J., Egan Jr., Clark, Pritzker and Reynolds Fitzgerald, JJ.

The Crossmore Law Office, Ithaca (Edward Y. Crossmore of counsel), for appellant.
Faegre Drinker Biddle & Reath, New York City (Clay J. Pierce of counsel) and Bond, Schoeneck & King, PLLC, Syracuse (Brendan M. Sheehan of counsel), for Vanguard Graphics, LLC and others, respondents.

Egan Jr., J.
Appeal from an order of the Supreme Court (McBride, J.), entered February 19, 2020 in Tompkins County, which, among other things, dismissed petitioner's application, in a proceeding pursuant to CPLR article 52, to direct certain respondents to turn over to petitioner money owed by respondent Vanguard Graphics, LLC, and to appoint petitioner's counsel as receiver.
At oral argument, petitioner requested that the subject appeal be withdrawn, and respondents did not oppose this request. Accordingly, we will treat petitioner's request as an application to withdraw and discontinue the appeal (see  22 NYCRR 1250.2 [b] [2]) and grant said application.
Garry, P.J., Clark, Pritzker and Reynolds Fitzgerald, JJ., concur.
ORDERED that the application to withdraw the appeal is granted, without costs.